Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5 and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue et al. (US2002/0153969 A1, Cited by Applicant).

	In regards to claims 1, 2 and 9, Inoue et al. teaches in Figure 17 a filter comprising:
	A plurality of acoustic wave devices (S1, S2, P1 and P2);
	Where each of the acoustic wave devices are provided on a piezoelectric substrate (present but not labeled) and comprises an interdigital transducer provided above the piezoelectric substrate.
	Based on related annotated Figure 16 below each of the interdigital transducer electrodes includes:
A plurality of first electrode fingers (Annotated Element E1) and a plurality of second electrode fingers (Annotated Element E2), the plurality of second electrode fingers being connected to an electric potential different from an electric potential of the plurality of first electrode fingers; 
A direction orthogonal or substantially orthogonal to a direction in which the first electrode fingers and the second electrode fingers extend is an acoustic wave propagation direction; and
The interdigital transducer electrode includes a first area (Annotated Area A) centrally provided in the acoustic wave propagation direction, second areas (Annotated Areas B) provided on one side and another side of the first area in the acoustic wave propagation direction, and third areas (Annotated Areas C) each provided on a side of each of the second areas opposite to the first area in the acoustic wave 
In the first area and the third areas, adjacent electrode fingers in the acoustic wave propagation direction are connected to a same electric potential (i.e. connected to the same busbar).
	In regards to claim 5, based on annotated Figure 16, wherein in both of the second areas (Annotated Areas B), the electrode fingers (Annotated Elements F1) disposed at respective end sections towards the first area are connected to a same electric potential (i.e. connected to the same busbar). 
	In regards to claims 10-13, based on Figure 17, the plurality of acoustic wave devices form a composite ladder filter (i.e. including series and shunt resonators) wherein acoustic wave devices (S1 and P1) are connected to a common antenna terminal (Ti) and are designed as one-port acoustic wave resonators.
	In regards to claim 14, based on annotated Figure 16, the interdigital electrode further comprises  fourth areas (Annotated Areas D) provided on outer sides of the third areas in the acoustic wave propagation direction, respectively; and in the fourth areas, the first electrode fingers and the second electrode fingers are alternately arranged in the acoustic wave propagation direction.
	In regards to claim 15, based on annotated Figure 16, a polarity of one of the first and second electrode fingers (Annotated Elements F2) disposed at an end section of the fourth area toward the third area is different from a polarity of another one of the electrode fingers disposed at an end section of the second area toward the third area.

    PNG
    media_image1.png
    440
    838
    media_image1.png
    Greyscale

Claims 1, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michiaki et al. (JP2005303893A, Cited by Applicant, Machine English Translation provided by Examiner). 

In regards to claims 1 and 4, Michiaki et al. teaches in Annotated Figure 1 below an acoustic wave device (100) comprising the following: 
A piezoelectric substrate (present but not labeled);
An interdigital transducer electrode provided on the piezoelectric substrate; 
Wherein the interdigital transducer electrode includes a plurality of first electrode fingers (floating electrode) and a plurality of second electrode fingers (electrode connected to either of the busbars 108 or 109), the plurality of second electrode fingers being connected to an electric potential different from an electric potential connected to the plurality of first electrode fingers, a direction orthogonal or substantially orthogonal to a direction in which the first electrode fingers and the second electrode fingers extend is an acoustic wave propagation direction; and
The interdigital transducer electrode includes a first area (Annotated Area G) centrally provided in the acoustic wave propagation direction, second areas (Annotated Areas H) provided on one side and another side of the first area in the acoustic wave propagation direction, and third areas (Annotated Areas I) provided on a side of each of the second areas opposite to the first area in the acoustic wave propagation direction; in the second areas, the first electrode finger and the second electrode finger are alternately arranged in the acoustic wave propagation direction; and in the first area and the third areas, adjacent electrode fingers in the acoustic wave propagation direction are not connected to any electric potential.
In regards to claim 6, based on annotated Figure 1 below, wherein in both of the second areas, the electrode fingers disposed at respective end sections (Annotated Elements F3) toward the first area are connected to different electric potentials (i.e. are connected to different busbars).

    PNG
    media_image2.png
    836
    1103
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 3, 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As discussed above, the closets prior art references are Michiaki et al. and Inoue et al. as discussed above. However neither of the references teaches: in regards to claim 3, wherein at least one of the first area or the third areas include a thick electrode finger having a larger width-direction dimension in the acoustic wave propagation direction than a width-direction dimension of the first electrode fingers and the second electrode fingers in the second areas; in regards to claim 7, wherein a total number of the electrode fingers in the first area is an odd number, and in both of the second areas, polarities of the electrode fingers disposed at respective end sections toward the first area are different from one another; and in regards to claim 8, wherein a total number of the electrode fingers in the first area is an even number, and in both of the second areas, polarities of the electrode fingers disposed at respective end sections toward the first area are equal to one another. Thus the applicants claimed inventions have been determined to be novel and non-obvious. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 5712721769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843   

/ROBERT J PASCAL/Supervisory Patent Examiner, Art Unit 2843